DETAILED ACTION
1.	This action is in response to applicant's amendment received on 4/25/2022.  Amended claims 1, 7, 8, 12, and 15 are acknowledged and the following notice of allowability below is formulated.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 15, but more specifically, a marine vehicle with an outboard engine, in which a first cooling water passage cools a first cooling target (component of the engine) including the engine from outside an outboard motor body (sea water) through a first pump, and a second cooling water passage cooling a second cooling target from a cooling water (can be glycol, etc.) different from the second cooling water from a second pump, and the second cooling water passage never passes through the engine. Examiner notes that the second cooling water passages exemplifies a closed cooling loop. 
The closest pieces of prior art are mentioned in the non-final rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	7/27/2022